--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT


 
            This Restricted Stock Agreement ("Agreement") is made as of the
award date set forth as the 29th day of August 2011, between ZORO MINING CORP.,
a Nevada corporation ("Zoro" or the "Company"), and ¨ (the "Employee"), residing
at ¨.
 
            The Zoro Mining Corp., 2008 Stock Incentive Plan (the "Plan") is
administered by the Compensation Committee of Zoro Mining Corp's Board of
Directors (the "Committee").  The Committee has determined that the Employee is
eligible to participate in the Plan.  The Committee has awarded restricted stock
to the Employee, subject to the terms and conditions contained in this Agreement
and in the Plan.
 
            Employee acknowledges receipt of a copy of the Plan and accepts this
restricted stock award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.
 
            1.         Award.  Zoro Mining Corp hereby awards to the Employee
shares of Zoro Mining Corp's common stock, with the closing market value as of
the date set above, and subject to restrictions imposed under this Agreement and
the Plan ("Restricted Stock").
 
            2.         Transferability.  Until the restrictions lapse as to
shares of Restricted Stocks at the dates set forth above, the Restricted Stock
granted under this Agreement is not transferable by Employee except (a) to the
Company in the event of Employee's death or disability, or (b) by will or
according to the laws of descent and distribution.  If during the Restricted
Period Employee assigns, pledges, transfers, or otherwise disposes of the
Restricted Stock, voluntarily or involuntarily, except as permitted by this
Agreement or the Plan, Employee shall lose all rights to the Restricted Stock,
and all Restricted Stock shall promptly be surrendered to the Company.  Zoro
Mining Corp. shall place an appropriate legend upon any certificate representing
shares of Restricted Stock awarded under this Agreement, as set in exhibit A,
attached hereto.
 
            3.         Lapsing of Restrictions.  Except as otherwise provided in
this Agreement, the restrictions imposed on the shares of Restricted Stock
awarded pursuant to this Agreement shall lapse on the dates set forth above. 
The period during which the Restricted Stock is subject to restrictions imposed
by the Plan and under this Agreement shall be known as the "Restricted Period."
 
            4.         Securities Laws.  Employee hereby represents and warrants
that Employee is acquiring the Restricted Stock award under this Agreement for
Employee's own account and investment and without any intent to resell or
distribute the Restricted Stock.  Employee shall not resell or distribute the
Restricted Stock after the Restricted Period except in compliance with such
conditions as Zoro Mining Corp may reasonably specify to ensure compliance with
federal and state securities laws.
 
       

 
1

--------------------------------------------------------------------------------

 



     5.         Termination of Employment.
 
(a)        General.  Employee's right to the shares of Restricted Stock awarded
under this Agreement as to which the restrictions have not lapsed shall cease
and terminate immediately upon Employee's termination of employment with Zoro
Mining Corp or any of its subsidiaries during the Restricted Period for any
reason other than Employee's death, disability or retirement.
 
(b)        Death, Disability or Retirement.  In the event Employee terminates
employment during the Restricted Period because of death, disability or
retirement, Employee's right to the Restricted Stock shall vest as of the
termination date, and Employee may then transfer the shares free of restrictions
under the Plan or this Agreement, except for restrictions specified by the
Company to ensure compliance with federal and state securities laws. 
“Retirement” shall mean retirement at age 62 or over, with at least 5 years of
service (or such other age as may be approved by the Board of Directors of the
Corporation).
 
 

            6.         Corporate Changes.  In the event of any stock dividend,
stock split, recapitalization, merger, consolidation, combination, or exchange
of shares, the aggregate number and class of shares awarded under this Agreement
are subject to adjustment as provided in the Plan.  No fractional shares shall
be issued, and any fractional shares resulting from adjustments shall be
eliminated, with an appropriate cash adjustment.  The Restricted Stock shall
vest upon the occurrence of a Change in Control, and the shares may be
transferred free of the restrictions under the Plan and this Agreement, except
for restrictions that the Company may reasonably specify to ensure compliance
with federal and state securities laws; provided, however, that if the vesting,
when considered with all payments and benefits from the Company to Employee,
constitutes a "parachute payment" under Section 280G(b)(2) of the Code, then
Employee's rights to the Restricted Stock shall vest only to the extent that the
aggregate present value of all payments and benefits in the nature of
compensation to which Section 280G(b)(2) applies does not exceed two hundred
ninety-nine percent of Employee's Average Annual Compensation.
 
            7.         Employment by Zoro Mining Corp.  The award of Restricted
Stock under this Agreement shall not interfere with or limit in any way the
right of the Company or any of its subsidiaries to terminate Employee at any
time or confer upon Employee any right to continue in the employ of the Company
or any of its subsidiaries.


 
            8.         Shareholder Rights.  During the Restricted Period, the
Employee shall have all rights of a shareholder with respect to the Restricted
Stock, including (a) the right to vote any shares at shareholders' meetings, (b)
the right to receive, without restriction, all cash dividends paid with respect
to the Restricted Stock, and (c) the right to participate with respect to the
Restricted Stock in any stock dividend, stock split, recapitalization, or other
adjustment in the common stock of the Company or any merger, consolidation, or
other reorganization involving an increase or decrease or adjustment in the
Company's common stock.  Any new, additional, or
different shares or other security received by the Employee pursuant to any
stock dividend, stock split, recapitalization, or reorganization shall be
subject to the same terms, conditions, and restrictions as those relating to the
Restricted Stock for which such shares were received.  After the Restricted
Stock vests, the Employee shall have all shareholder rights, including the right
to transfer the shares, subject to such conditions as the Company may reasonably
specify to ensure compliance with federal and state securities laws.

 
2

--------------------------------------------------------------------------------

 
 
9.         Withholding.  The Company or a subsidiary shall make such provisions
as it deems appropriate for the withholding of any taxes determined to be
required to be withheld in connection with the award of Restricted Stock to the
Employee or the lapse of restrictions. Withholding may be satisfied by delivery
to the Company of previously owned common stock.
 
            10.       Effective Date.  This award of Restricted Stock shall be
effective as of the date first set forth above.
 
            11.       Amendment.  This Agreement shall not be modified except in
a writing executed by the parties hereto.
 
            12.       Plan Controls.  The Plan is incorporated in this Agreement
by reference.  Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the provisions of the Plan shall
control. 


            This Restricted Stock has been awarded by Zoro Mining Corp by
authority of its Compensation Committee.
 

   
ZORO MINING CORP
         
By                                                                  
               
EMPLOYEE
         
                                                                       
Signature
         
                                                                       
Print Name

 
 
Note to Employees:    Important tax consequences are determined by whether the
Employee receiving a Restricted Stock award files an election with the Internal
Revenue Service pursuant to Section 83 of the Internal Revenue Code of 1986, as
amended.  By signing this Restricted Stock Agreement Employee agrees that he or
she is not relying on the Company for any tax advice.

 
3

--------------------------------------------------------------------------------

 

EXHIBIT A




¨                                                                           ¨
Shares
Deemed Issuance Price $0.09


 
These Share certificates of the Company shall bear the following legends:



“The securities represented hereby have not been registered under the United
States Securities Act of 1933, as amended (the “1933 Act”) or applicable state
securities laws.  These securities may not be offered, sold, pledged or
otherwise transferred except (a) pursuant to an effective registration statement
under the 1933 Act, (b) to the corporation, (c) in accordance with Rule 144
under the 1933 Act, if available, and in compliance with applicable state
securities laws, (d) in accordance with the provisions of Regulation S, if
available, or (e) in a transaction that does not otherwise require registration
under the 1933 Act or any applicable state securities laws if an opinion of
counsel, of recognized standing reasonably satisfactory to the corporation, has
been provided to the corporation to that effect.  The securities represented by
the certificate cannot be the subject of hedging transactions unless such
transactions are conducted in compliance with the 1933 Act and other applicable
securities laws.”;
 


“Unless permitted under securities legislation, the holder of this security must
not trade the security before February 29, 2012.”; and
 
 
 
 
 
 
4

--------------------------------------------------------------------------------


“Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless the
conditions in section 12(2) of BC Instrument 51-509 Issuers Quoted in the U.S.
Over-the-Counter Market are met.”



 
4

--------------------------------------------------------------------------------

 
